DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 12- 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18- 20 of U.S. Patent No. 10,863,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding application claim 12, claim 18 of U.S. Patent No. 10,863,980 B2 claims a method for securing one or more lines of suture, the method comprising:
placing one or more lines of suture at an anatomical location (A method for securing one or more lines of suture, the method comprising: placing one or more lines of suture at an anatomical location);
placing at least first and second axially spaced-apart axial surfaces of a suture fastener in an open configuration, the first and second axially spaced-apart axial surfaces defining outer axial surfaces of the suture fastener and further defining respective suture openings, wherein, when in the open configuration, one or more lines of suture may freely move through the respective suture openings (the suture fastener comprising: a generally disc-shaped body defining: (1) a plurality of axially spaced-apart layers, the layers comprising: an inner axial surface; an outer axial surface; and a suture opening extending from the inner axial surface to the outer axial surface having an open configuration and a closed configuration, and configured to receive the one or more lines of suture);
passing the one or more lines of suture through the suture openings while the suture openings are placed in the open configuration (passing the one or more lines of suture through a suture fastener);
placing the at least first and second axially spaced-apart axial surfaces in a closed configuration, wherein, when in the closed configuration, sides of the suture openings engage the one or more lines of suture such that the one or more lines of suture resist movement relative to the suture openings in either longitudinal direction of the one or more lines of suture (with a deployment tool, manipulating the suture openings from the open configuration to the closed configuration, thereby securing the one or more lines of suture against movement in at least one longitudinal direction of the one or more lines of suture) (See claim 18 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 13, claim 19 of U.S. Patent No. 10,863,980 B2 claims wherein placing the at least first. and second axially spaced-apart surfaces in a closed configuration comprises compressing the suture fastener such that at least a portion of the suture fastener plastically deforms (wherein manipulating the suture openings from the open configuration to the closed configuration comprises plastically deforming the suture fastener) (See claim 19 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 15, claim 20 of U.S. Patent No. 10,863,980 B2 claims wherein placing the at least first and second axially spaced-apart surfaces in the open configuration comprises elastically deforming the suture openings during deployment and wherein the suture openings elastically resume the closed configuration after deployment about the one or more lines of suture (wherein manipulating the suture openings from the open configuration to the closed configuration comprises elastically deforming the suture openings during deployment and wherein the suture openings elastically resume the closed configuration after deployment about the one or more lines of suture) (See claim 20 of U.S. Patent No. 10,863,980 B2).

Application claims 1- 11 and 18- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 5, 7- 12 and 15- 16 of U.S. Patent No. 10,863,980 B2 in view of Schwartz et al. (US Pat. No. 6,293,961 B2). 
Regarding application claim 1, claim 1 of U.S. Patent No. 10,863,980 B2 claims a device for securing one or more lines of suture, comprising:
a generally disc-shaped body defining a plurality of axially spaced-apart layers, each axially spaced-apart layer of the plurality of axially spaced-apart layers comprising:
an outer axial surface; 
an inner axial surface, (A device for securing one or more lines of suture, comprising: a generally disc-shaped body defining: (1) a plurality of axially spaced-apart layers, each of the layers comprising: an inner axial surface;) wherein the inner axial surfaces of the plurality of axially spaced-apart layers define a hollow interior portion of the generally disc-shaped body (a hollow portion of the generally disc-shaped body defined between the inner axial surface of a first layer of the plurality of axially spaced-apart layers); and
a slit extending through the axial face of the at least one axially spaced-apart layer, the slit providing a suture opening providing access to the hollow interior portion, wherein the at least a first tab is manipulable between an open configuration and a closed configuration (a hollow portion of the generally disc-shaped body defined between the inner axial surface of a first layer of the plurality of axially spaced-apart layers; a suture opening extending from the inner axial surface to the outer axial surface and having an open configuration and a closed configuration);
wherein one or more lines of suture can be passed through the slit in the open configuration and the one or more lines of suture are restricted from sliding through the suture opening in at least one longitudinal direction of the one or more lines of suture when the at least a first tab is in the closed configuration (wherein one or more lines of suture can be passed through the suture openings when in the open configuration and the one or more lines of suture are restricted by opposing surfaces of the suture openings from sliding through the suture openings in at least one longitudinal direction of the one or more lines of suture when the suture openings are in the closed configuration) (See claim 1 of U.S. Patent No. 10,863,980 B2).
(application claim 1) Claim 1 of U.S. Patent No. 10,863,980 B2 does not claim at least one first tab.
However, Schwartz teaches a suture locking device in the same field of endeavor (Title, Abstract)
(application claim 1) wherein at least one axially spaced-apart layer of the plurality of axially spaced-apart layers (92) (Figs. 11- 12) comprises:
at least a first tab (T1, T2, T3) (See Annotated Fig. 11 below) formed in an axial surface of the at least one axially spaced-apart layer (92), the axial surface being defined by the outer axial surface (OA) (See Annotated Fig. 12 below) and the inner axial surface (IA) (See Annotated Fig. 12 below) of the at least one axially spaced-apart layer (92); and
a slit (93) (Fig. 11) extending through the axial face of the at least one axially spaced-apart layer (92), the slit (93) providing a suture opening (94) (Figs. 11- 12) providing access to the hollow interior portion (H), wherein the at least a first tab (T1, T2, T3) is manipulable between an open configuration and a closed configuration;
wherein one or more lines of suture (40) can be passed through the slit (93) when the at least a first tab (T1, T2, T3) is in the open configuration and the one or more lines of suture (40) are restricted by a surface of the at least a first tab (T1, T2, T3) from sliding through the suture opening (94) in at least one longitudinal direction of the one or more lines of suture (40) when the at least a first tab is in the closed configuration (See Fig. 12) (Col. 6, l. 13- 26).
It would have been obvious to one having ordinary skill in the art to modify claim 1 of U.S. Patent. No. 10,863,980 B2 to include at least one first tab as taught by Schwartz because it would provide for a one-way locking of a suture(s) into a desired position for approximating a tissue defect (See Fig. 13) (Schwartz - - Col. 6, l. 13- 35).
Regarding application claim 2, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 2 of U.S. Patent No. 10,863,980 B2 further claims, wherein the at least a first tab is biased toward the closed configuration (wherein the suture openings are biased toward the closed configuration) (See claim 2 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 3, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 3 of U.S. Patent No. 10,863,980 B2 further claims, wherein the suture opening is a first suture opening and is axially aligned with a second suture opening formed in at least another axially spaced-apart layer of the plurality of axially spaced-apart layers (wherein the suture openings of the plurality of layers are axially aligned) (See claim 3 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 4, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 7 of U.S. Patent No. 10,863,980 B2 further claims, wherein the at least one axially spaced-apart layer further comprises:
a second tab formed in the axial surface of the at least one axially spaced-apart layer;
a pair of curved slots, the pair of curved slots forming first and second sides of the at least a first tab and of the second tab; and
wherein the axial surface of the at least one axially spaced-apart layer defines a middle slit connecting the curved slots and separating the at least a first tab and the second tab, the middle slit and curved slots generally forming a closed H-shaped opening through the at least one axially spaced-apart layer, the middle slit being sized to receive the one or more lines of suture and opposed edges of the at least a first tab and the second tab across the middle slit form suture engagement portions (wherein each of the plurality of layers comprises: a first tab extending from a first side of an annular outer surface of the layer; a second tab extending from a second side of the annular outer surface of the layer; a pair of curved slots passing through the layers inwardly from the annular outer surface of the layer that defines the sides of the two tabs; and wherein the suture openings comprise a middle slit connecting the curved slots and separating the tabs, the slit and curved slots generally forming a closed H-shaped opening through the layers, the middle slit being sized to receive the one or more lines of suture and opposed edges of the tabs across the middle slit form suture engagement portions) (See claim 7 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 5, claim 7 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 4, claim 8 of U.S. Patent No. 10,863,980 B2 further claims wherein the pair of curved slots and the middle slit of the at least one axially spaced-apart layer are axially and radially aligned with a pair of curved slots and a middle slit of at least another axially spaced-apart layer of the plurality of axially spaced-apart layers (wherein the pair of curved slots and middle slits of the plurality of layers are axially and radially aligned) (See claim 8 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 6, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 1 of U.S. Patent No. 10,863,980 B2 further claims, the generally disc-shaped body further defining: an aperture extending circumferentially about at least a portion of an outer radial surface of the generally disc-shaped body and continuous with the hollow interior portion (an aperture extending circumferentially about at least a portion of an outer radial surface of the generally disc-shaped body and continuous with a hollow portion of the generally disc-shaped body defined between the inner axial surface of a first layer of the plurality of axially spaced-apart layers and the inner axial surface of a second layer of the plurality of axially spaced-apart layers) (See claim 1 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 7, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 9 of U.S. Patent No. 10,863,980 B2 further claims, wherein at least a portion of outer radial surfaces of the plurality of axially spaced-apart layers define an axially contiguous edge segment about the outer radial surface of the generally disc-shaped body (wherein at least a portion of outer radial surfaces of the plurality of axially spaced-apart layers define an axially contiguous edge segment about the outer radial surface of the generally disc-shaped body) (See claim 9 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 8, claim 9 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 7, claim 10 of U.S. Patent No. 10,863,980 B2 further claims, wherein at least a portion of the outer radial surfaces of the plurality of axially spaced-apart layers is not axially contiguous about the outer radial surface of the generally disc-shaped body (wherein at least a portion of the outer radial surfaces of the plurality of layers is not axially contiguous about the outer radial surface of the generally disc-shaped body) (See claim 10 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 9, claim 10 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 8, claim 11 of U.S. Patent No. 10,863,980 B2 further claims, wherein the at least a portion of the outer radial surfaces of the plurality of axially spaced-apart layers that is not axially contiguous define an aperture to the hollow interior portion (wherein the at least a portion of the outer radial surfaces of the plurality of layers that is not axially contiguous define the aperture to the hollow portion of the generally disc-shaped body) (See claim 11 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 10, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 4 of U.S. Patent No. 10,863,980 B2 further claims, wherein the device consists of two axially spaced-apart layers (wherein the device consists of two layers) (See claim 4 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 11, claim 1 of U.S. Patent No. 10,863,980 B2 in view of Schwartz claims application claim 1, claim 5 of U.S. Patent No. 10,863,980 B2 further claims, wherein the device comprises more than two axially spaced-apart layers (wherein the device comprises more than two layers) (See claim 5 of U.S. Patent No. 10,863,980 B2).
Regarding application claim 18, claim 12 of U.S. Patent No. 10,863,980 B2 claims a suture fastener deployment system, comprising:
a deployment device comprising a handle, a shaft extending from the handle; and

a suture fastener comprising:
a generally disc-shaped body defining a plurality of axially spaced-apart layers, each axially spaced-apart layer of the plurality of axially spaced-apart layers comprising:
an outer axial surface; 
an inner axial surface, (A suture fastener deployment system, comprising: a deployment device comprising a handle, a shaft extending from the handle; a suture fastener comprising a generally disc-shaped body defining: (1) a plurality of axially spaced-apart layers, the layers comprising: an inner axial surface; an outer axial surface) wherein the inner axial surfaces of the plurality of axially spaced-apart layers define a hollow interior portion of the generally disc-shaped body (a hollow portion of the generally disc-shaped body defined between the inner axial surface of a first layer of the plurality of axially spaced-apart layers and the inner axial surface of a second layer of the plurality of axially spaced-apart layers); and
a slit extending through the axial face of the at least one axially spaced-apart layer, the slit providing a suture opening providing access to the hollow interior portion, wherein the at least a first tab is manipulable between an open configuration and a closed configuration (a hollow portion of the generally disc-shaped body defined between the inner axial surface of a first layer of the plurality of axially spaced-apart layers and the inner axial surface of a second layer of the plurality of axially spaced-apart layers; a suture opening extending from the inner axial surface to the outer axial surface and having an open configuration and a closed configuration);
wherein one or more lines of suture can be passed through the slit when the at least a first tab is in the open configuration and the one or more lines of suture are restricted by a surface of the at least a first tab from sliding through the suture opening in at least one longitudinal direction of the one or more lines of suture when the at least a first tab is in the closed configuration (wherein one or more lines of suture can be passed through the suture openings when in the open configuration and the one or more lines of suture are restricted from sliding through the suture openings in at least one longitudinal direction of the one or more lines of suture when the suture openings are manipulated to the closed configuration by activation of the deployment device) (See claim 12 of U.S. Patent No. 10,863,980 B2).
(application claim 18) Claim 12 of U.S. Patent No. 10,863,980 B2 does not claim at least one first tab.
However, Schwartz teaches a suture locking device in the same field of endeavor (Title, Abstract)
(application claim 18) wherein at least one axially spaced-apart layer of the plurality of axially spaced-apart layers (92) (Figs. 11- 12) comprises:
at least a first tab (T1, T2, T3) (See Annotated Fig. 11 below) formed in an axial surface of the at least one axially spaced-apart layer (92), the axial surface being defined by the outer axial surface (OA) (See Annotated Fig. 12 below) and the inner axial surface (IA) (See Annotated Fig. 12 below) of the at least one axially spaced-apart layer (92); and
a slit (93) (Fig. 11) extending through the axial face of the at least one axially spaced-apart layer (92), the slit (93) providing a suture opening (94) (Figs. 11- 12) providing access to the hollow interior portion (H), wherein the at least a first tab (T1, T2, T3) is manipulable between an open configuration and a closed configuration;
wherein one or more lines of suture (40) can be passed through the slit (93) when the at least a first tab (T1, T2, T3) is in the open configuration and the one or more lines of suture (40) are restricted by a surface of the at least a first tab (T1, T2, T3) from sliding through the suture opening (94) in at least one longitudinal direction of the one or more lines of suture (40) when the at least a first tab is in the closed configuration (See Fig. 12) (Col. 6, l. 13- 26).
It would have been obvious to one having ordinary skill in the art to modify claim 12 of U.S. Patent. No. 10,863,980 B2 to include at least one first tab as taught by Schwartz because it would provide for a one-way locking of a suture(s) into a desired position for approximating a tissue defect (See Fig. 13) (Schwartz - - Col. 6, l. 13- 35).
Regarding application claim 19, claim 12 of U.S. Patent. No. 10,863,980 B2 in view of Schwartz claims application claim 18, claim 15 of U.S. Patent. No. 10,863,980 B2 further claims, wherein the at least a first tab is biased toward the closed configuration (wherein the suture openings are biased towards the closed configuration) (See claim 15 of U.S. Patent. No. 10,863,980 B2).
Regarding application claim 20, claim 12 of U.S. Patent. No. 10,863,980 B2 in view of Schwartz claims application claim 18, claim 16 of U.S. Patent. No. 10,863,980 B2 further claims, wherein the deployment system is configured to elastically deform the at least a first tab to the open configuration during deployment, and the at least a first tab elastically resumes the closed configuration (wherein the deployment system is configured to elastically deform the suture openings to the open configuration during deployment, and the suture openings elastically resume the closed configuration after deployment of the suture fastener and the one or more lines of suture have been inserted through the suture openings) (See claim 16 of U.S. Patent. No. 10,863,980 B2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 and 18- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial face" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 1, line 15 is interpreted as - - the axial surface - -.  Claims 2- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 1.
Claim 18 recites the limitation "the axial face" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 1, line 18 is interpreted as - - the axial surface - -.  Claims 19- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 11- 12, 14- 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US Pat. No. 6,293,961 B2).

    PNG
    media_image1.png
    856
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    858
    862
    media_image2.png
    Greyscale


Regarding claim 1 in view of the rejection under 35 U.S.C. 112(b) above, Schwartz discloses a device for securing one or more lines of suture, comprising:
a generally disc-shaped body (90) (Figs. 11- 13) defining a plurality of axially spaced-apart layers (92) (Figs. 11- 13), each axially spaced-apart layer of the plurality of axially spaced-apart layers (92) comprising: 
an outer axial surface (OA) (See Annotated Fig. 12 - - left side of dashed line); 
an inner axial surface (IA) (See Annotated Fig. 12 - - right side of dashed line), wherein the inner axial surfaces of the plurality of axially spaced-apart layers (IA) define a hollow interior portion (H) (See Annotated Fig. 12) of the generally disc-shaped body (90);
wherein at least one axially spaced-apart layer of the plurality of axially spaced-apart layers (92) comprises:
at least a first tab (T1, T2, T3) (See Annotated Fig. 11) formed in an axial surface of the at least one axially spaced-apart layer (92), the axial surface being defined by the outer axial surface (OA) and the inner axial surface (IA) of the at least one axially spaced-apart layer (92); and
a slit (93) extending through the axial face of the at least one axially spaced-apart layer (92), the slit (93) providing a suture opening (94) providing access to the hollow interior portion (H), wherein the at least a first tab (T1, T2, T3) is manipulable between an open configuration and a closed configuration;
wherein one or more lines of suture (40) can be passed through the slit (93) when the at least a first tab (T1, T2, T3) is in the open configuration and the one or more lines of suture (40) are restricted by a surface of the at least a first tab (T1, T2, T3) from sliding through the suture opening (94) in at least one longitudinal direction of the one or more lines of suture (40) when the at least a first tab is in the closed configuration (See Fig. 12) (Col. 6, l. 13- 26);
Regarding claim 2, Schwartz further discloses wherein the at least a first tab (T1, T2, T3) is biased toward the closed configuration (See Fig. 12) (Col. 6, l. 13- 26 - - device of Schwartz is interpreted to be biased toward the closed position similarly to applicant’s description of the bias permitting sutures to move axially upward with little resistance, but prevent the sutures from moving axially downward as shown in Figs. 3A- 3B and described in P. [0063] of applicant’s specification).
Regarding claim 3, Schwartz further discloses wherein the suture opening (94) is a first suture opening (SO1) (See Annotated Fig. 12) and is axially aligned with a second suture opening (SO2) (See Annotated Fig. 12) formed in at least another axially spaced-apart layer of the plurality of axially spaced-apart layers (See Annotated Fig. 12).
Regarding claim 11, Schwartz further discloses wherein the device comprises more than two axially spaced-apart layers (See Fig. 12).
Regarding claim 12, Schwartz discloses a method for securing one or more lines of suture, the method comprising:
placing one or more lines of suture (40) (Fig. 12) at an anatomical location (100) (Fig. 13);
placing at least first and second axially spaced-apart axial surfaces of a suture
fastener (A1, A2) (See Annotated Fig. 12) in an open configuration, the first and second axially spaced-apart axial surfaces (A1, A2) defining outer axial surfaces of the suture fastener and further defining respective suture openings (94) (Fig. 11), wherein, when in the open configuration, one or more lines of suture (40) may freely move through the respective suture openings (94) (Col. 6, l. 13- 26 - - Aperture 94 allows suture 40 to pass through locking ring 90. As can be seen in FIG. 12, the laminated sheets are constructed such that if suture 40 is pulled in the direction indicated by the arrow);
passing the one or more lines of suture (40) through the suture openings (94) while the suture openings (94) are placed in the open configuration;
placing the at least first and second axially spaced-apart axial surfaces (A1, A2)  in a closed configuration, wherein, when in the closed configuration, sides of the suture openings (94) engage the one or more lines of suture (40) such that the one or more lines of suture (40) resist movement relative to the suture openings (94) in either longitudinal direction of the one or more lines of suture (40) (Col. 6, l. 13- 26 - - the laminated sheets are constructed such that if suture 40 is pulled in the direction indicated by the arrow, suture 40 may pass freely with little resistance. However, if suture 40 is pulled in the opposite direction, slits 93 close as laminated sheets 92 start bending back upon themselves. Thus, suture 40 is locked into position).
Regarding claim 14, Schwartz further discloses wherein the at least a first tab (T1, T2, T3) is biased toward the closed configuration (See Fig. 12) (Col. 6, l. 13- 26 - - device of Schwartz is interpreted to be biased toward the closed position similarly to applicant’s description of the bias permitting sutures to move axially upward with little resistance, but prevent the sutures from moving axially downward as shown in Figs. 3A- 3B and described in P. [0063] of applicant’s specification).
Regarding claim 15, Schwartz further discloses wherein placing the at least first and second axially spaced-apart surfaces (A1, A2) in the open configuration comprises elastically deforming the suture openings (94) during deployment and wherein the suture openings (94) elastically resume the closed configuration after deployment about the one or more lines of suture (Col. 6, l. 13- 26 - - the laminated sheets are constructed such that if suture 40 is pulled in the direction indicated by the arrow, suture 40 may pass freely with little resistance. However, if suture 40 is pulled in the opposite direction, slits 93 close as laminated sheets 92 start bending back upon themselves. Thus, suture 40 is locked into position).
Regarding claim 17, Schwartz further discloses wherein the suture openings (94) are defined by respective slits (93) formed in the first and second axially spaced-apart surfaces (A1, A2) (See Annotated Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4- 5, 13 and 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Pat. No. 6,293,961 B2) in view of Moehle et al. (US Pub. No. 2015/0018879 A1).
Regarding claims 4- 5, Schwartz discloses the apparatus of claim 1, Schwartz further disclosing 
(claim 4) wherein the at least one axially spaced-apart layer (92) further comprises:
a second tab (T2) (See Annotated Fig. 11) formed in the axial surface of the at least one axially spaced-apart layer (92);
(claim 5) wherein the slits (93) of the plurality of layers (92) are axially and radially aligned
but Schwartz does not disclose
(claims 4- 5) each axially spaced-apart layers having two tabs and two curved slots generally forming a closed H-shaped openings.
However, Moehle teaches a knotless suture fastener (46) (Fig. 3D) in the same field of endeavor (Title, P. [0062])
(claim 4) wherein the at least one axially spaced-apart layer further comprises:
a first tab (34’) (Fig. 3D) formed in the axial surface of the at least one axially spaced-apart layer;
a second tab (36’) (Fig. 3D) formed in the axial surface of the at least one axially spaced-apart layer;
a pair of curved slots (38’, 40’) (Fig. 3D) passing through the layers inwardly from the annular outer surface of the layer (32’) that defines sides of the two tabs; and
wherein the suture openings comprise a middle slit (42’) (Fig. 3D) connecting the curved slots (38’, 40’) and separating the tabs (34’, 36’), the slit (42’) and curved slots (38’, 40’) generally forming a closed H-shaped opening through the layers (Fig. 3D) (P. [0062]), the middle slit (42’) being sized to receive the one or more lines of suture and opposed edges of the tabs (34’, 36’) across the middle slit (42’) form suture engagement portions (Fig. 3D) (P. [0062]).
(claims 4- 5) The layer having two tabs and two curved slots generally forming a closed H-shaped openings taught by Moehle performs the same function of securing a suture in a one-way locking ring (Moehle - - P. [0062]) as the three-tab (T1, T2, T3) sheet (92) having a central suture opening (94) disclosed by Schwartz (Schwartz - - Col. 6, l. 13- 26).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (layer having two tabs and two curved slots generally forming a closed H-shaped openings taught by Moehle) for another (the three tab (T1, T2, T3) sheet (92) having a central suture opening (94) such that the pair of curved slots and the middle slit of the at least one axially spaced-apart layer are axially and radially aligned with a pair of curved slots and a middle slit of at least another axially spaced-apart layer of the plurality of axially spaced-apart layers as required by claim 5, since the substitution would have yielded predictable results, namely, releasing an object without the sanitation and inconvenience risks associated with dropping the object on the ground.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 13, Schwartz discloses the method of claim 12, Schwartz further disclosing wherein the at least a first tab (T1, T2, T3) is elastically deformable (Col. 6, l. 13- 26 - - device of Schwartz is interpreted to be elastically deformable similarly to applicant’s description of the bias permitting sutures to move axially upward with little resistance, but prevent the sutures from moving axially downward as shown in Figs. 3A- 3B and described in P. [0063] of applicant’s specification).
However, Schwartz does not disclose
(claim 13) at least a portion of the suture fastener plastically deforms as claimed.
However, Moehle teaches a knotless suture fastener (46) (Fig. 3D) in the same field of endeavor (Title, P. [0062])
(claim 13) wherein placing the surface in a closed configuration comprises compressing the suture fastener (46) (Fig. 3D) such that at least a portion of the suture fastener (46) plastically deforms (Ps. [0055], [0073] - - On the other hand, for added security a supplemental portion (not shown) of the suture fasteners disclosed herein may be deformable so that a user may crimp it onto the sutures--a hybrid fastener; plastically deformable closures are crimped so as to deform around and clamp onto a suture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the elastically deformable suture fastener associated with Schwartz to include at least a portion of the suture fastener which is plastically deformable in order to provide added security to that portion of the suture fastener that clamps onto a suture (Moehle - - Ps. [0055], [0073]).
Regarding claim 18 in view of the rejection under 35 U.S.C. 112(b) above and claim 20, Schwartz discloses a suture fastener comprising 
a generally disc-shaped body (90) (Figs. 11- 13) defining a plurality of axially spaced-apart layers (92) (Figs. 11- 13), each axially spaced-apart layer of the plurality of axially spaced-apart layers (92) comprising: 
an outer axial surface (OA) (See Annotated Fig. 12 - - left side of dashed line); 
an inner axial surface (IA) (See Annotated Fig. 12 - - right side of dashed line), wherein the inner axial surfaces of the plurality of axially spaced-apart layers (IA) define a hollow interior portion (H) (See Annotated Fig. 12) of the generally disc-shaped body (90);
wherein at least one axially spaced-apart layer of the plurality of axially spaced-apart layers (92) comprises:
at least a first tab (T1, T2, T3) (See Annotated Fig. 11) formed in an axial surface of the at least one axially spaced-apart layer (92), the axial surface being defined by the outer axial surface (OA) and the inner axial surface (IA) of the at least one axially spaced-apart layer (92); and
a slit (93) extending through the axial face of the at least one axially spaced-apart layer (92), the slit (93) providing a suture opening (94) providing access to the hollow interior portion (H), wherein the at least a first tab (T1, T2, T3) is manipulable between an open configuration and a closed configuration;
wherein one or more lines of suture (40) can be passed through the slit (93) when the at least a first tab (T1, T2, T3) is in the open configuration and the one or more lines of suture (40) are restricted by a surface of the at least a first tab (T1, T2, T3) from sliding through the suture opening (94) in at least one longitudinal direction of the one or more lines of suture (40) when the at least a first tab is in the closed configuration (See Fig. 12) (Col. 6, l. 13- 26).
Schwartz does not disclose
(claim 18) a deployment device as claimed;
 (claim 20) a deployment device configured to elastically deform suture fastener as claimed.
However, Moehle teaches a knotless suture fastener installation system including
(claim 18) a suture fastener deployment system, comprising:
a deployment device (200) (Figs. 9- 20) comprising a handle (202) (Figs. 9, 11A- 11B), a shaft (204) (Figs. 9, 11A- 20) extending from the handle (202);
(claim 20) wherein the deployment system is configured to elastically deform the suture opening to the open configuration during deployment, and the suture openings elastically resume the closed configuration after deployment of the suture fastener and one or more lines of suture have been inserted through the suture openings (See Figs. 14A- 14D) (P. [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the suture fastener associated with Schwartz to include the deployment system taught by Moehle because it would allow the installation of the suture fasteners at a desired surgical site location (Moehle - - P. [0075]).  The motivation for the modification would have been to provide for a reusable deployment system for securing multiple knotless suture fasteners (Moehle - - claim 1).
Regarding claim 19, Schwartz in view of Moehle discloses the system of claim 18, Schwartz further disclosing wherein the at least a first tab (T1, T2, T3) is biased toward the closed configuration (See Fig. 12) (Col. 6, l. 13- 26 - - device of Schwartz is interpreted to be biased toward the closed position similarly to applicant’s description of the bias permitting sutures to move axially upward with little resistance, but prevent the sutures from moving axially downward as shown in Figs. 3A- 3B and described in P. [0063] of applicant’s specification).

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Pat. No. 6,293,961 B2).
Regarding claim 10 and claim 16, Schwartz discloses the apparatus of claim 1 and the method of claim 12, Schwartz further disclosing four (4) axially spaced-apart layers (Fig. 12) and three (3) axially spaced-apart layers (See Fig. 13), but Schwartz does not specifically disclose wherein the device consists of two layers. 
Before the effective filing date of the applicant’s invention, it would have been on obvious matter of design choice to a person of ordinary skill in the art to configure the device to consist of two layers because Applicant has not disclosed that providing two layers provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Schwartz’s suture fastener, and applicant’s invention, to perform equally well with either the three (3) or four (4) layers taught by Schwartz or the claimed two (2) layers because both layer configurations would perform the same function of securing a suture.
Therefore, it would have been prima facie obvious to modify Schwartz to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Schwartz.
Allowable Subject Matter
Claims 6- 9 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting and if the claims are rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 6 includes the limitations, “an aperture extending circumferentially about at least a portion of an outer radial surface of the generally disc-shaped body and continuous with the hollow interior portion” which were allowed in the parent application, U.S. Patent Application No. 15/847,690, now U.S Patent No. 10,863,980 B2 (see claims 1, 12, and 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771